MORROW, Presiding Judge.
The conviction is for unlawfully driving an automobile upon the public highway while intoxicated; penalty assessed at a fine of $50 and confinement in the county-jail for five days.
*409The indictment appears regular, and properly presented. Appellant entered a plea of guilty to the offense charged and waived a jury upon the trial. The record is before this court without statement of facts or bills of exception.
No error having been perceived, the judgment of the trial court is affirmed.